Atkinson, J.

It appearing from a general view of the -entire scope of the plaintiffs’ petition to marshal the assets of 'their intestate’s estate, and for other relief therewith connected, -that an adjudication of the various matters to which the petition relates is essential to a due and proper administration of the estate, the petition was not demurrable as being multifarious or because of misjoinder of parties, although the relief prayed against some of the defendants was of a distinct character from •that prayed against others, and as to many of them related to matters in which the other defendants had no interest or concern. The plaintiffs had a common interest, as against all of the defendants, in having the affairs of the estate so adjusted as to enable 'them to properly administer it; and the several interests of the defendants were sufficiently connected to- render all of them proper parties. Accordingly, the court erred in sustaining a demurrer to the petition. City Bank of Macon v. Bartlett, 71 Ga. 804-806, and authorities there cited; Cohen v. Wolff & Buchwald, 92 Ga. 199; Bowden v. Achor, 95 Ga. 243.

Judgment reversed.

The petition of AíC. M. Richardson and ITarrison A. Teasley, administrator’s of Thomas J. Teasley, against Lncy E. Adams et al., alleged: Thomas J. Teasley died October 15, 1891, intestate. January 4, 1892, petitioners duly qualified as his administrators. He was married three times.; his first wife was Martha W., by whom he had the following-children: J. M., W. A., and John J. Teasley; Lncy E., wife of M. E. Adams; Eliza A., wife of W. IT. IT. Adams; Sophronia M. Brown, Drucilla A. Fleming, and Martha Maxwell. In 1862 John J. Teasley died, leaving no children, but leaving a widow, now Frances Glenn. On April 29, 1886, ~W. A. Teasley died, leaving as his heirs G. T. J. Teasley and Oscar Teasley, a minor. In 1872 Mrs. Fleming died, leaving as her heirs Jeff Fleming, who died in 1872, leaving a child named Ada; Mattie Fleming, who married Bart Moss, and died May 12, 1887, leaving the following children: Annie M. L. Moss, Lula W. Moss, Arthur R. Moss, L. S. Moss, .and "W. J. Moss, who are minors; also Alfred Fleming and Worley Fleming. On May 31, 1884, James M. Teasley died, leaving as his heirs the following children: Eliza G. Mewborn, Walla Brown, Lula Pulliam, Sallie Watt, Willie Teasley, a minor, Texas Mewborn, and Juddie Teasley, a minor. On March 31, 1870, Martha Maxwell died, leaving the following children as her heirs: John M., Thomas J., James M., and E. 0. Maxwell, and Mary E. Cason. In 1873 Sophronia M. J. Brown died, leaving one child, J. J. B. Brown, as her heir at law. The second wife of Thomas J. Teasley was Nancy Mewborn, by whom he had the following children: Martin, H. A., and Thomas J. Teasley, and Mary Eaverson. In April, 1869, Martin Teasley died, leaving as his heirs John Teasley and Eliza Sadler. On December 21,1889, Mary Eaverson died, leaving the following children as her heirs: Harper Eaverson, who died in 1890, leaving the following children: Julian and Maude Eaverson, minors; William A. Eaverson, Eula Maxwell, Bessie, Fannie, Harry, and Thomas Eaverson, who aro minors. The third wife of Thomas J. Teasley was Mrs. Rebecca E. 'Ward, who survived him and by whom he has no children. At the time of his death T. J. Teasley, besides the personal property received by Rebecca E. Teasley, as hereafter mentioned, left personal property which has been sold by petitioners, the proceeds amounting to $342. On October 12, 1889, T. J. Teasley conveyed to Rebecca E. Teasley a tract of land in Hart county of 100 acres, by deed, copy of which is exhibited. On November 30, 1891, under a settlement or agreement between the heirs at law of Thomas J. Teasley and Rebecca E. Teasley, the latter received and accepted certain articles of personalty and a tract of land in Hart county which had previously been conveyed to her by said Teasley, containing 61 acres, in lieu of dower and year’s support, and relinquished all her interest, title and claim in said tract of 100 acres, and the same thereby became assets of the estate. Copy of this agreement of settlement is exhibited. Various creditors of the estate have proved and filed their claims against it, list of whom, with their places of residence and amount of claims, is exhibited. Certain claims which were prior claims against the -estate and necessary expense of administration have been paid by petitioners, and should be allowed by the court as credits in the settlement of the estate; list of which is exhibited. Petitioners are unable to ascertain what other claims there are against the estate, or the amount and legal dignity thereof; and they are unable to ascertain fully what are the assets of the estate. About October 12, 1889, Thomas J. Teasley had his land divided up into lots or parcels and made voluntary conveyances thereof by deeds, copies of which are exhibited, as follows: To- Lucy E. Adams a tract in Hart county of 81 2-5 acres; to John A. J. Teasley and Eliza O. Sadler a tract in Hart county of 111-8 acres; to Eliza Adams a tract in Elbert county of 62 4-5 acres; to the children of Drucilla A. Fleming a tract in Hart county of 44 1-8 acres; to G. T. J. Teasley and Oscar Teasley a tract in ITart county of 65 acres; to the children of James "W. Teasley a tract in Elbert county of about 33 acres; and to the children of Martha Maxwell a tract in Elbert county of about 36 acres. In making said conveyances certain of the children of Thomas J. Teasley, to wit, Mary A. Eaverson’s children, IT. A. and Thomas J. Teasley, and J. J. B. Brown, were left out entirely from sharing in his property. He was quite an old man, feeble in mind and body, childish and whimsical, with prejudices easily aroused, and easily influenced. At the time said conveyances were made, from advanced age and imbecility, he did not have sufficient mental capacity to make a valid conveyance, and said deeds are void; and he was illegally and unduly influenced to make them; and the property described therein is assets 'of his estate, subject to be administered for payment of debts and equal division among his heirs. Said deeds should be cancelled and the lands therein conveyed be recovered for the purpose of administration. On February 28, 1893, Eliza G-. Mewborn and the other children of James M. Teasley, and A. J. Mewborn, suing for his wife Eliza Q-., and as next friend of Juddie Teasley, brought suit against petitioners to the March term, 1893, of Hart superior court, alleging that Thomas J. Teasley was liable to them, as trustee, for a large sum, under legacies left their grandmother, Martha "W. Teasley, under the wills of James Teasley and Beverly Allen. This suit is now pending; copy is exhibited. On February 28, 1893, John M. Maxwell and the other children of Martha Maxwell brought a similar suit to the same court against petitioners, which is still pending; copy of which is exhibited. On the same day and to same court J. J. B. Brown brought a similar suit against petitioners, which is pending; copy is exhibited. Said suits are barred by the statute of limitations, and Thomas J. Teasley did not owe the amount therein claimed or any part thereof. The amount and dignity of the claims being undetermined, and the amount of assets being likewise undetermined, as above stated, petitioners cannot tell whether or not the estate is solvent and therefore cannot determine what claims should be paid. If separate suits are maintained on each claim and separate suits to recover the assets of the estate, a great portion thereof may -be lost in litigation, owing to a multiplicity of suits. The parties holding the lands described in the deeds above alleged to be void may sell or encumber said lands, so that they cannot be recovered for the estate. Therefore petitioners bring this petition in order to avoid a multiplicity of suits, cancel said illegal deeds, enjoin the holders of the land under said deeds from selling or encumbering the same, to fix the amount and dignity of the claims against the estate, to ascertain and recover the assets of the same, to fully and properly marshal said assets, and to settle by one suit and decree the rights of all parties at interest. They pray: (1) That the settlement between Rebecca E. Teasley and the heirs of Thomas J. Teasley of November 30, 1891, be approved and confirmed. (2) That all of the creditors who have proved and filed claims against the estate, and all who may hereafter do so, be restrained from prosecuting suit on their claims until final judgment on this petition. (3) That plaintiffs in the suits above described be restrained from further prosecuting the same until final judgment on this petition. (4) That the parties holding the lands described in the deeds attached be restrained from selling or encumbering the lands, that the deeds be set aside and the lands be declared to be assets of the estate of Thomas J. Teasley. (5) That the holders of said deeds and the other heirs at law and parties interested in the estate be required to come in and interplead and determine the validity of said deeds. (6) That all the creditors of the estate, as well those who have filed suits as those who have not, be required to come in and be heard on this petition, and the amount and dignity of their claims be determined hereunder. (7) That the court fully marshal the assets of the estate and make such decree as will protect petitioners in paying out the funds of the estate. (8) That the amount and character of the assets of the estate be ascertained, and the amount, character and dignity of all claims against the estate be fixed. (9) That all parties interested have full right to be heard on all issues that may arise in the case. (10) That all parties interested be served with a copy of this petition, and if other creditors appear or other parties interested be ascertained, that the clerk of the court have leave to enter their names as defendants and serve them with copy, without further order. (11) That the parties holding the deeds alleged to be void be required to bring the same into court to be can-celled, etc.
By amendment petitioners alleged: The holders of the deeds attacked fraudulently conspired, and by importunities and persuasions induced Thomas J. Teasley to make said conveyances, he being at the time an old and infirm man, in an imbecile condition .and not capable of making valid conveyances of property; and said parties confederating did by misrepresentation of facts to Thomas J. Teasley arouse the prejudices of a feeble and whimsical old man against Harrison Teasley and the other children to whom he conveyed nothing, and fraudulently obtained for themselves conveyances of all the property of Thomas J. Teasley, entirely excluding Harrison Teasley and the other children, and stripping Mm self of any means of support in Ms old age, helpless and dependent. Thomas J. Teasley was laboring under a mistake of facts and mental delusion as to. the relation existing between Mm and Harrison Teasley and the other children so excluded, which mistake and delusion was brought about by the false and fraudulent representation, statements and artful practices of the holders of the said deeds. For all of which reasons the deeds were invalid and should be cancelled. The possession of the lands described in said deeds heretofore attacked never passed out of Thomas J. Teasley during Ms life, and the holders of said pretended deeds unlawfully took possession of said land after his death.
Defendants demurred upon the grounds that no sufficient cause of action is set out against either of defendants; that the petition is multifarious; and for misjoinder of defendants. The demurrer was sustained, and plaintiffs excepted.
A. (x. McGwrry and J. E. Shelton, for plaintiffs.
J. N. Worley and O. G. Brown, for defendants.